Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 7, line 1; delete “of claim 3”; add -- of claim 1 --.
Cancel claim 9.
Allowable Subject Matter
Claims 1, 2, 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a removable cushion including the magnetic member has an outward facing surface including an opening corresponding to each of the at least one magnetic member, the opening extending from the lower surface to the outward facing surface of the magnet, and being smaller than the outward facing surface thereby exposing only a portion of the outward facing surface of the at least one magnetic member therewithin while the outer surface covers a remaining portion of the outward facing surface and, the outer surface sealingly engages the outward facing surface of the at least one magnetic member about the opening as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale